This was a suit by W. M. Wages against the Davison Chemical Corporation, in the superior court of Gwinnett County, for damages for an alleged malicious use of legal process. The petition alleged that the defendant was a non-resident corporation and that Hood  McGee was its agent in Gwinnett County upon whom service could be perfected. The defendant filed a special plea to the jurisdiction denying that Hood 
McGee was its agent or that it had an agent in said county. The issue formed on the plea to the jurisdiction was tried before a jury, and at the conclusion of the evidence the court directed a verdict in favor of the defendant on the plea to the jurisdiction, and a judgment for costs was rendered on this verdict in favor of the defendant. The plaintiff filed a motion for a new trial, which was overruled, and the exception here is to the judgment overruling the motion for a new trial based on the verdict and judgment in favor of the plea to the jurisdiction as just above stated. Held: The writ of error must be dismissed because the verdict and judgment rendered on the plea to the jurisdiction was not a final disposition of the case, and is not a final judgment from which a direct bill of exceptions will lie. Code, § 6-701; Mims v. Goette, 42 Ga. App. 625 (157 S.E. 262); Porter v. State, 43 Ga. App. 287
(158 S.E. 770); Ross v. Mercer, 115 Ga. 353
(41 S.E. 594); English v. Rosenkrantz, 150 Ga. 745
(105 S.E. 292); Loveless v. McCollum, 189 Ga. 219 (5 S.E.2d 582);  Harris v. Stowers, 192 Ga. 215 (15 S.E.2d 193).
Writ of error dismissed. Felton and Parker, JJ.,concur.
                         DECIDED APRIL 8, 1944.